R-05

                                    OFPICE          OF

                     THE     ArToRNEY                 GENERAL
                                  Ausmrv.        TEXAS

PRICE  DANIEL
NTORNEY GENERAl
                               Janne~ry 11, 1947

        Roti. A. 0. Willman,’ Dire&or
        veterads State’Service   Ciiice ..
        tina 0fm0    milafng
        Bustip, Texas             ,’ qpsnion No. v-05
                                         Re:     Whether     or not it is le-
                                                   gal for the Veterans
                                                 Ystate Servfoe Olfiae to
                                                   pay dut ot its expense
                                                   f ua, expenses incurred
                                                   by employee on temporary
                                                   duty,~ suah employee be-
                                                   ing c.a.rriea on the s&l+
                                               .a. qry payroll of the Adju-
                                                   tant General’s Depart-
                                                   ment .
        Dear Mr. Willman:
                  We beg to aaknowleage~ reoeipt or your request
        for an opinion upon the above subject ‘matter, yo~ur re-
        quest being as follows:
                  “Colonel Thomas W. Gahagen Gho ,is employed by the
                  Adjutant Gene~ral’s Department ha& been assigned.
                  to. this office  on temporary duty effeotive Ootober
                  22. Since that time expenses inourrsd by him whil’e
                  traveling   for this office are being paid Out of
                  our traveling   expense tuna.
                        QUESTION: Is it- leg61 for the
                        Veterans’ State Servlae Oiiioe
                        to pay out o? its expense fund,
                        expenses inourred by an employee
                        while on temporary duty with this
                        off ioe and employee is being carried
                        on the salary payrolls of the Adjutant
                        General *s Department?-
                  We ‘beg to advise that the payment of the tray-
        cling expetie.. of the employee of’,.the Adjutant Gene,ral’s
        Department named ~by you may not be PaId from Item 104 -
Hon. A. 0. Willman, Page 2


Traveling expenses - of the appropriation for Veterans
State Service Office, our reasons therefor being as fol-
lows:
          It is fundamental law that no monies may be
paid from the State Treasury except upon a specific ap-
propriation made by the Legislsturd for the particular
purpose to which it is applied. Item 104 of your appro-
priation for traveling expense necessarily means that
such fund is to be applied to the traveling expense of
officers and employees in yo~urService. As we. under-
stand your letter, the facts are that Colonel.Gahageh~is
not an officersor,'employeekhstever of your Service but
on the contrary he is an officer or employee of the Ad-
-jutantGeneral's-Department and his salary is being paid
from the appropriate item of the appropriation for that
department. While Colonel Gahagen is performing actual
services for the ~beriefit
                         of your Service, and while the
cooperetion%n this respect of the AdjutantGeneral's De-
partsientSs a most worthy one, nevertheless the Comptrol-
lerwotid.not be~.authorizedto approve the claim and is-.
sue,his warrant for Colonel Gahagen's expenses against
Item 104 or sny-other item of the appropriation for the
Veterans Servke:
           This opinion follows opinion #O-7257 by this.
department to Honorable L. A. Woods, State Superinten-
dent of Public Instruction, wherein we said, "There is
inthe,approp-riation.for.the State Depa'rtment.ofEduca,;
tion, ,for the.current biennium, Item.26; - Traveling
Expense - $10,750.00 per annum. The purposefor which
that item of appropriation is made is, of course, to
pay the travelingexpense of ~knployeesand representa-
tives oftthe~depsrtment. 'This could'not posdibly~be
codstrued;to include the travel expense of persons,
however worthy, a+ -~however: helpful;who werenot 'mem-
bers or employees of the department." ,:
                                       ..
           SWRY:      The travel expen.se.ofone belonging
                    ~~'to'.the
                             Adjutant General's Department
                    ~'whether~asan-offlcer'or an employee
                 .   ~maynot be paidfrom'the appropriation
              /~   y made'for‘travel expense'pf the Vete-
                    .'rane Servfce~Gffice;such person be-
         i ,/ .I,    *ingneither anoffiber.nor an employ-
             .,    '. ee df'tse‘~Veteraris:Service
                                                 Office.
Ron. A. 0. Willman, Page 3


                         Very truly yours
                     ATTORNEY GENERAL OF~T'EXAS


                     By4!2 & Ocie Speer
                             Assistant


                     APPROVED JAN. 11, 1947


                    &&

OS:WB*
Approved Opinion Committee
        By %wB
       Chairman